ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Alaska Native Technologies, LLC               )        ASBCA No. 60197
                                              )
Under Contract Nos. N00014-05-C-0180          )
                    NOOO 14-07-C-0071         )

APPEARANCES FOR THE APPELLANT:                         Jon M. DeVore, Esq.
                                                       Carissa D. Siebeneck, Esq.
                                                        Birch, Horton, Bittner & Cherot, P.C.
                                                        Washington, DC

APPEARANCES FOR THE GOVERNMENT:                        E. Michael Chiaparas, Esq.
                                                        DCMA Chief Trial Attorney
                                                       Arthur M. Taylor, Esq.
                                                        Deputy Chief Trial Attorney
                                                        Defense Contract Management Agency
                                                        Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 18 August 2016

                                                   40  ~~
                                                  £/~//'
                                                  ,,,, MARK N. STEMPLER
                                                       Administrative Judge
                                                       Acting Chairman
                                                       Armed Services Board
                                                       of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60197, Appeal of Alaska Native
Technologies, LLC, rendered in conformance with the Board's Charter.

       Dated:


                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals